Name: Commission Regulation (EEC) No 235/86 of 31 January 1986 introducing Community surveillance of imports of video tape recorders originating in South Korea
 Type: Regulation
 Subject Matter: communications;  trade policy;  Asia and Oceania;  international trade
 Date Published: nan

 No L 29/ 12 4. 2 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 235/86 of 31 January 1986 introducing Community surveillance of imports of video tape recorders originating in South Korea HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of video tape recorders falling within subheading 92.1 1 B of the Common Customs Tariff and corresponding to NIMEXE code 92.11-91 and 99 , originating in South Korea are hereby made subject to retrospective Community surveillance in accordance with the procedures set out in Articles 10 and 14 of Regulation (EEC) No 288/82 and this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the committee set up under the above ­ mentioned Regulation , Whereas, according to information currently available , imports of video tape records falling within subheading 92.1 1 B of the Common Customs Tariff and correspond ­ ing to NIMEXE code 92.11-91 and 99 originating in South Korea could reach a relatively high level in 1986 and account for a considerable share of the Community market ; Whereas the first imports have taken place at prices much lower than Community market prices ; Whereas, combined with the imports originating in Japan already under surveillance (2), the imports in question are likely to have a depressive effect on the Community video tape recorder industry's level of prices and financial results , thereby injuring the Community producers of like competing products ; Whereas, in these circumstances, it is in the Community's interest to introduce Community surveillance of these imports, Article 2 Annex II of Regulation (EEC) No 288/82 is modified by the insertion of the Common Customs Tariff heading and the NIMEXE code of the products referred to in Article 1 followed by the sign ( + ) in the 'EUR' column . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2 . 1982, p . 1 . O OJ No L 330, 18 . 12. 1984, p . 8 .